Citation Nr: 1415829	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for minimal hyperemia of the eyes (previously diagnosed as conjunctivitis, chronic, bilaterally).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1951 to March 1953. 

This matter comes before the Board of Veteran's Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs, Regional Office located in New Orleans, Louisiana (RO), which denied the benefits sought on appeal.

The case was most recently remanded by the Board in December 2013, and the case has since been returned to the Board for adjudication.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development is necessary regarding the Veteran's increased rating claim for his bilateral minimal hyperemia of the eyes.

The Board remanded the claim in December 2013 for a new examination and specifically requested an opinion on secondary service connection for his other eye disabilities.  

The Veteran was afforded a VA examination in January 2014 during which he was diagnosed as having nuclear sclerotic cataracts, open angle glaucoma, dry eye syndrome, and dry macular degeneration of the bilateral eyes.  The examiner opined that these other eye disabilities "are less likely than not proximate to or caused by veteran's service connected conjunctivitis."  This examiner did not provide an opinion as to whether the Veteran's service-connected minimal hyperemia of the eyes have aggravated his other eye disabilities, nor does it appear that the visual field charts were included with the examination report.  

Later that month, a supplemental opinion was obtained by the AMC.  This physician opined that the Veteran's visual field defects were unrelated to his service-connected minimal hyperemia of the eyes (and getting gun powder in his eyes) and is more likely related to his bilateral nuclear cataracts.  Again, no opinion as to aggravation was provided, nor were any visual field charts included in the supplemental opinion report.

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded.  As such, the Board finds that the Veteran's claim should be again be remanded for a new examination to determine whether any other eye disabilities were aggravated by his service-connected hyperemia of the eyes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should obtain a copy of the visual field charts from the January 2014 examination and associate them with the claims file.  

2.  The RO/AMC should forward the Veteran's claims file to an examiner with the appropriate expertise for a supplemental opinion as to whether the Veteran's eye disabilities, other than minimal hyperemia of the eyes (previously diagnosed as conjunctivitis), were caused or aggravated by his service-connected minimal hyperemia.  The claims folder, including all records in electronic format, must be made available to and be reviewed by the examiner in conjunction with the examination.  

The VA examiner should provide a medical opinion on whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed eye disorder, other than minimal hyperemia of the eyes (previously diagnosed as conjunctivitis) is related to the Veteran's period of service, to include in-service eye injury, or proximately caused or aggravated (chronically worsened) by the Veteran's service-connected minimal hyperemia of the eyes (previously diagnosed as conjunctivitis).

Then, the examiner should distinguish, to the extent possible, any visual impairment or disfigurement which is attributable to the service-connected minimal hyperemia of the eyes, previously diagnosed as conjunctivitis from that due to other diagnosed eye disorders. 

A complete rationale for all opinions must be provided.  

It is left to the examiner's discretion as to whether he/she wishes to reexamine the Veteran.  

3.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



